This is an application for a writ of habeas corpus. The petitioner is detained under a commitment issued pursuant to a preliminary examination upon a charge of failure to provide for his wife, under the provisions of section 270a of the Penal Code. Several points are made by the petitioner, but we deem it necessary to refer to but one of them. [1] The rule is that the prosecution in such a case must show that the wife has no means of support, other than that to be derived from her husband, whereby to provide herself with the necessaries contemplated by the section (People v. Smith, 31 Cal.App. 736
[161 P. 753]). The testimony at the preliminary examination in the present *Page 411 
instance shows a failure of evidence upon that point. There is, in truth, affirmative evidence in the record which tends to show that the wife did have independent means. Petitioner was therefore committed by the magistrate without probable cause.
There is a statement in the petition that a charge is pending against petitioner for a failure to provide for his children, but there is no showing, either in the petition or in the return, that he either is or is not held in custody pursuant to that charge. In dealing with the question before us, therefore, we contemplate only the commitment issued pursuant to the preliminary examination already mentioned, and not any commitment which may have been issued upon the charge as to the children.
The petitioner is discharged from custody.
Craig, J., and Thompson, J., concurred.